CATES, Judge.
This is an original petition for a writ of prohibition to preclude one of the Circuit Judges of Montgomery County from acting by reason of his being a jury commissioner. The judge in question forfeited his judicial commission, Sanders claims.
The thrust is at the indictment for. infirmity of the grand jury’s being impanel-led by the judge in question and hence the matter is said, therefore, to be coram non judice.
We have been informed that Sanders, in open court, has plead guilty to the indictments.
Unlike nolo contendere, a plea of guilty is an acceptance of the indictment and all its infirmities.
Hence, even if we were to concede arguendo that the contention had any validity, nevertheless prohibition is not indicated, and the Attorney General’s motion to dismiss the petition is well taken.
Dismissed.